Citation Nr: 0930032	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-44 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating beyond 10 percent for 
degenerative joint disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1979 to May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In November 2008, the Board remanded this claim for 
additional development.  The case has been returned to the 
Board and is ready for further review. 


FINDING OF FACT

Degenerative joint disease of the cervical spine has not 
resulted in moderate limitation of motion; forward flexion of 
the cervical spine is greater than 30 degrees, while combined 
range of motion of the cervical spine is greater than 170 
degrees; the Veteran does not have moderate symptoms of 
cervical intervertebral disc syndrome (IVDS), nor has he 
experienced incapacitating episodes of IVDS having a total 
duration of at least two weeks but less than four weeks 
during any 12-month period pertinent to this appeal.


CONCLUSION OF LAW

An initial rating higher than 10 percent for degenerative 
joint disease of the cervical spine is not warranted. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (effective prior to September 26, 
2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 
5243 (effective since September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's higher initial evaluation claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and he was afforded VA examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the Veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since September 26, 
2003, degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows: a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was rated as 
follows under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
A 30 percent rating was warranted for limitation of motion of 
the cervical spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the cervical spine, 
when moderate.  A 10 percent rating was warranted for 
limitation of motion of the cervical spine, when slight.

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation 5236 
Sacroiliac injury and weakness 5237 Lumbosacral or cervical 
strain 5238 Spinal stenosis 5239 Spondylolisthesis or 
segmental instability 5240 Ankylosing spondylitis 5241 Spinal 
fusion 5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003) 5243 IVDS.  

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2): If IVDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeal for Veterans Claims (Court) held that in 
evaluating a service-connected musculoskeletal disability 
that is at least partly rated on the basis of range of 
motion, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 (2008) functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006). See, too, 38 C.F.R. § 
4.59 (2008).

The Veteran was examined by VA in October 2002.  He reported 
having had an MRI showing degenerative disc disease with 
intermittent pain.  Examination showed extension of the neck 
to 45 degrees; flexion was to 60 degrees; lateral rotation to 
the left to 60 degrees; and lateral rotation to the right to 
75 degrees.  He reported having discomfort with extension and 
flexion, mostly on a chronic basis.  The diagnostic finding 
was degenerative joint disease and spondylosis of the 
cervical spine involving C3-4, C4-5, and C5-6, documented in 
the military record.  It was noted that he had mild to 
moderate pain and disability from his neck.   

VA outpatient treatment records show that in February 2006, 
the Veteran complained of neck pain with radiation into both 
arms.  The finding was chronic neck pain which has slowly 
worsened.  VA outpatient records show in August 2006, the 
Veteran complained of neck pain.  The finding was, chronic 
neck pain with cervical disk disease and probable cervical 
radiculopathy.  

The Veteran was examined by VA in April 2007 for peripheral 
nerves evaluation.  He complained of sharp pain if lying in 
the wrong position.  He denied having flare-ups.  There were 
no incapacitating episodes as noted in the medical history.  
It was noted that there were no spasms, atrophy, guarding, 
tenderness, weakness or pain with motion of the cervical 
sacrospinalis muscles.  Flexion was to 45 degrees with no 
pain and extension was to 45 degrees with no pain.  Right and 
left lateral flexion were to 45 degrees with no pain.  It was 
noted that he was employed full time.  X-rays showed mild 
degenerative changes at C5-6 and mild degenerative at the C4-
C5-C6 levels.  The finding was mild DDD of the cervical 
spine, degenerative joint disease, cervical spine with no 
significant effects on occupation or daily activities.  

A review of the evidence demonstrates that the Veteran has 
arthritic changes involving the cervical spine.  Degenerative 
arthritis, whether characterized as "mild," "moderate," or 
"severe," is rated under the former and current Diagnostic 
Code (DC) 5003, and the revised DC 5242.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion of the cervical spine under the former criteria, and 
on the basis of the general rating formula for spinal 
disorders under the revised criteria.

In order to have been entitled to an evaluation higher than 
10 percent for arthritis under the former rating criteria, 
there must be objective evidence of moderate limitation of 
motion of the cervical spine under DC 5290.  This has not 
been demonstrated at any time during the appeal period. 

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the Veteran for impairment in earning capacity, functional 
impairment, etc. 38 C.F.R. §§ 4.2, 4.6. 

Although the criteria under Diagnostic Codes 5290 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria. 

As reported previously, Note (2) specifies that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
range of motion measurements taken in October 2002 showed no 
more than slight limitation of motion.  Flexion and extension 
were normal, while left and right lateral rotation were 
slightly limited at best.   On VA examination in April 2007, 
motion was documented as normal.  In the absence of 
demonstrably moderate limitation of motion, a 20 percent 
evaluation under Diagnostic Code 5290 is not warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003).

In addition, in order to be entitled to an evaluation higher 
than the currently assigned 10 percent for cervical spine 
disorder under the revised criteria for evaluating spinal 
disorders from September 26, 2003 and thereafter, there must 
be objective findings of forward flexion of the cervical 
spine to greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees. This also has not been 
demonstrated on VA records or on the examination in April 
2007.  

The medical evidence also demonstrates that the Veteran has 
degenerative changes involving disc spaces of the cervical 
spine, indicative of the presence of IVDS.  He has reported 
experiencing neck pain with radiation into both arms which is 
a subjective symptom of cervical spine IVDS.  From an 
objective standpoint, clinical evaluations demonstrated no 
significant compromise of motor status.  In order to have 
been entitled to a rating higher than 10 percent under the 
former criteria for evaluating IVDS at DC 5293, there must be 
moderate symptoms of radiculopathy, manifested by recurring 
attacks.  This has not been demonstrated. 

In order to be entitled to a rating higher than currently 
assigned 10 percent evaluation for cervical spine IVDS under 
the revised DC 5243, based on the general rating formula for 
spinal disorders, there must be forward flexion of the 
cervical spine to greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical not greater than 170 degrees.  As previously 
mentioned, this has not been demonstrated.  As well, in order 
to be entitled to a rating higher than the currently assigned 
10 percent for IVDS under the revised rating criteria based 
on incapacitating episodes, there must be a pattern of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during a past 12-month period.  
The Veteran has denied having incapacitating episodes as 
noted in April 2007.  The medical evidence does not 
substantiate a pattern of incapacitating episodes of IVDS, as 
defined at DC 5243.  

The Veteran contends that pain from cervical spine arthritis 
limits function.  The Board does not dispute that he 
experiences neck pain.  At the same time, it is noteworthy 
that the Veteran has not experienced incapacitating episodes 
of cervical spine symptoms.  Moreover, the examiner in 
October 2002 observed that range of motion of the cervical 
spine did not change with motion.  And the record does not 
show that Veteran experiences weakness, incoordination or 
fatigue with repetitive motion of the cervical spine.  In 
April 2007 the examiner noted that there were no spasms, 
atrophy, guarding, tenderness, weakness or pain with motion 
of the cervical sacrospinalis muscles.  There is, then, no 
objective indication of additional range of motion loss from 
cervical spine symptoms. 

In all, the currently assigned 10 percent evaluation 
contemplates, to the extent it may even be present, any 
additional range of motion loss from pain, weakened movement, 
excess fatigability or incoordination affecting the cervical 
spine.  And in any event, functional loss due to pain is 
already contemplated by the revised rating criteria.  An 
increased evaluation, based on pain or functional loss alone, 
is not warranted.  The claimant is not entitled to additional 
compensation under the holding in DeLuca or the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has considered whether a "staged" rating is 
appropriate for the Veteran's cervical spine disorder.  The 
record, however, does not support assigning a different 
percentage disability rating during the period in question 
that did the RO.  Fenderson, supra.

In determining that an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine is not 
warranted, the Board has been mindful of the benefit-of-the- 
doubt doctrine.  But since, for the reasons stated, the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, 9 Vet. App. at 519.


Extra Schedular Considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

To the extent that the Veteran's symptoms cause impairment in 
functioning.  Such impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

An initial rating beyond 10 percent for degenerative joint 
disease of the cervical spine is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


